Citation Nr: 1741472	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and T.V.


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran had unconfirmed active service from November 1977 to May 1978.  He died in January 2010, and the appellant claims as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2012, the appellant testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the VARO in Lincoln, Nebraska.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that additional development of the case is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the appellant with appropriate process and assistance in developing her claim prior to final adjudication.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2016).  The appellant was provided with an updated VCAA notice in April 2016 per the Board remand dated March 2016.  However, the updated letter still did not conform to the remand request or requirements for VCAA notices in the context of a claim for DIC benefits, as outline in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Of those requirements is to provide a statement of the conditions, if any, for which the Veteran was service connected at the time of his death.  The VCAA letter sent to the appellant in April 2016 only indicates that the Veteran was not service connected for a drug overdose of methadone and fentanyl, the cause of death listed on his death certificate.  The letter does not explain the conditions, if any, for which the Veteran was in fact service-connected.  Thus remand is necessary to afford the appellant proper notice as required by Hupp.  

In the Board remand dated March 2016, the RO was instructed to obtain medical treatment records from a variety of hospitals and medical providers.  The RO sent the medical authorization release forms to the appellant who did not return signed consent forms which would allow the RO to obtain such records.  As the RO cannot fulfill this request without the aid of the appellant, and there are no medical records in the claims file, the Board will request that the RO make a second attempt to obtain consent forms from the appellant.  

As explained in the prior Board remand, the appellant came forward only after receiving a "first notice of death" letter from VA in March 2010.  This letter explained that the Veteran would no longer receive benefits as of January 1, 2010, the month of death.  The Board remand requested that the RO provide records of the Veteran's service-connected conditions and record of payments made to the Veteran.  These records, or a memorandum indicating a lack of existence of such records, were not associated with the claims file.  Whether the Veteran had any service-connected conditions is relevant to determining if his cause of death may have been related to drugs prescribed for such conditions as part of the appellant's contentions is that the Veteran overdosed on drugs prescribed to treat a service-connected condition.  

A Board remand confers upon the appellant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the appellant with a new VCAA letter which outlines the conditions for which the Veteran was service-connected.  If the Veteran was not service-connected for any conditions, the letter should state this fact.  A copy of the letter should be included in the electronic claims file.  

2.  Please send the appellant a new set of consent forms for the following medical treatment facilities: St. John Hospital, U.M.C. Medical, Cushing Memorial Hospital, Leavenworth Lansing Family Health Center, Heart of Olathe, Olather Hospital, and Heartland hospital.  If the appellant returns the consent forms, please make an attempt to obtain treatment records from the relevant facilities.  All attempts to locate these records must be documented in the claims file.  

If VA is unable to secure these records, VA must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain these records; (c) describe any further action to be taken by VA with respect to the claim for service connection of the cause of Veteran's death; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2016).  

3.  The RO/AMC should clarify if the Veteran was in receipt of any VA benefits prior to his death, and document the nature of such benefits.  The RO/AMC should associate any and all rating decisions and notices thereof, and other procedural documents and due process notices, as well as any available medical records or other evidence, with the Veteran's claims file.  

4.  The RO/AMC should locate paperwork verifying the Veteran's time in service such as a copy of the Veteran's Form DD-214.  This evidence should be associated with the electronic claims file.  If no evidence is available to verify the Veteran's time in service, the RO/AMC shall provide a memorandum indicating such a result.  

5.  After undertaking any necessary additional development, readjudicate issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




